Citation Nr: 1718183	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral non-proliferative diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from November 1967 to November 1970.
This matter originates from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The appeal has been certified to the Board of Veterans' Appeals (Board) by the RO in Los Angeles, California.  This matter was previously before the Board in October 2016, when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

For the entire rating period, the Veteran's bilateral non-proliferative diabetic retinopathy has not been manifested by impairment of corrected distant visual acuity greater than 20/40 in the right eye and greater than 20/70 in the left eye.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a higher initial disability rating in excess of 20 percent for bilateral non-proliferative diabetic retinopathy has not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.76, 4.79, Diagnostic Code 6006 (2016); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Codes 6006, 6078 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a higher initial rating for bilateral non-proliferative diabetic retinopathy, currently evaluated as 20% disabling from January 31, 2008.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In December 2008, a regulation change regarding rating disabilities of the eyes occurred; however, the regulation specified that claims regarding rating disabilities of the eyes that are initiated prior to December 10, 2008 are governed by the prior 2008 regulations for organs of special sense.  As this claim was initiated in January 2008, the prior regulations apply. 

Under the former rating criteria prior to December 10, 2008, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. The diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6000 through 6035) do not specifically set forth the rating criteria pertinent to retinopathy, and the Board will consider all potentially applicable diagnostic codes.  

Diagnostic Code 6011 relates to retinal scars, atrophy, or irregularities; however, because the DC warrants a maximum 10 percent rating for centrally located scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image for either a unilateral or bilateral disorder, consider under DC 6011 would not serve to increase his assigned disability rating.  38 C.F.R. § 4.84, Diagnostic Code 6011 (2008). 

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79 (2008).  There is no assertion in this case that the Veteran has loss of use or blindness of one eye.

Eye impairment otherwise is rated on the basis of impairment of central visual acuity. Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity. A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40. 38 C.F.R. § 4.84a (2008).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50; (3)when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50. 38 C.F.R. § 4.84a, DCs 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076 (2008).

A 50 percent evaluation will be assigned where: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076, 6078 (2008). 

A 60 percent evaluation will be assigned where: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs, 6065, 6069, 6073, 6076 (2008).

The Veteran underwent a VA ophthalmological examination in September 2008.  The examiner found distance visual acuity without correction was 20/100 in the right eye and 20/200 in the left eye.  Corrected vision was 20/40 in the right eye and 20/70 in the left eye.  Reading vision was corrected to 20/25 in the right eye and 20/30 in the left eye.  Pupils were measured 3.5 mm and they were found to be round and reactive to light with no afferent pupillary defect.   Extraocular movement was full bilaterally.  Applanation tonometry was 22 mmHg bilaterally.  Fundus examination revealed multiple scattered hemorrhages.  The examiner diagnosed the Veteran with non-proliferative diabetic retinopathy bilaterally.

The Veteran underwent another VA ophthalmological examination in December 2015.  The examiner found distance visual acuity without correction was 20/70 in the right eye and 20/200 in the left eye.  Corrected vision was "20/40 or better" in the right eye and 20/70 in the left eye.  Pupils were measured 2.5 mm and they were found to be round and reactive to light with no afferent pupillary defect.  Applanation tonometry was 25mmHg bilaterally.  Fundus examination revealed multiple scattered hemorrhages.  The examiner noted no anatomical loss, light perception only, extremely poor vision or blindness of either eye, and no severe irregular astigmatism or diplopia.  The examiner stated that there was no change in the Veteran's previously diagnosed non-proliferative bilateral diabetic retinopathy.  The examiner provided an addendum in 2016 noting that the Veteran's posterior vitreous detachment (PVD) does not result in a visual impairment and that PVDs are a common ocular finding in the elderly.  

The evidence of record throughout the rating period on appeal shows that the Veteran's visual acuity was no worse than 20/40 in the right eye and 20/70 in the left eye.  Consequently, the evidence appears to support no more than a 10% disability rating, and the basis for the RO's assignment of a 20% disability rating is unclear.  In any view of the matter, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for diabetic retinopathy.

In order to meet the next highest rating of 30 percent the Veteran would need to have vision in both eyes that is correctable to 20/70; (2) vision in one eye that is correctable to 20/100 and vision in the other eye that is correctable to 20/70; (3) vision in one eye that is correctable to 20/200 and vision in the other eye that is correctable to 20/50; (4) vision in one eye that is correctable to 15/200 and vision in the other eye that is correctable to 20/50; (5) vision in one eye that is correctable to 10/200 and vision in the other eye that is correctable to 20/40; or (6) vision in one eye that is correctable to 5/200 and vision in the other eye that is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078 (2008).  The Veteran's correctable vision has not met those requirements at any point during the appeal period, nor has it met the requirements under any other DC for a higher disability rating.  As such, the Board finds that an initial disability rating in excess of 20 percent for diabetic retinopathy is not warranted.  38 C.F.R. § 4.84a (2008).

The Board notes that in his December 2015 VA examination, the Veteran stated that his vision had declined, which the Veteran is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran is competent and credible to report the symptoms that his vision worsened.  Although the Veteran is competent to generally describe his vision loss and there is no reason to question his credibility, the precise measurements of vision loss is a complex medical issue that cannot be addressed competently with lay statements.  Jandreau, 492 F.3d 1372 at 1377.  As such, the Board will assign more weight to the examiners' findings.

While the revised regulations do not apply to this claim, the Board notes that the Veteran would not benefit under the new regulations effective after December 10, 2008, as medical and lay evidence does not demonstrate that the Veteran has any incapacitating episodes, and the Veteran has not asserted he has been prescribed bed rest and treatment by a physician or other healthcare provider because of the diabetic retinopathy.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2016).  The Board will decline rating the diabetic retinopathy under the revised regulations as the regulations provide that they are inapplicable, and in this case are also not more favorable to the Veteran.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)








ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetic retinopathy.
is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


